Tuesday,June 02,2015

To:   CATHY S.   LUSK,CLERK
      Twelfth Court of Appeals
       1517 West Front Street        Suite 354
      Tyler,TX. 75702
                                                           REC'D IN COURT OF APPEALS
From: BRIAN ALAN HAYS #1467211                               12th Court of Appeals District
         Allred Unit
                                                                                        I
         2101 FM 369 N.
         Iowa Park,TX.    76367


RE:      Case Number:    12-11-00313-CR
         Trial Court Case Number: 5168

Style: Brian Alan Hays
          v.

          The State of Texas



Dear Cathy S. Lusk,Clerk,

      I need to purchase the following pages from Vol.3 in the above mentioned
      Numbered and styled cause. Thank you for your time in this matter.


Vo1'3                                               PAGE     VOL
Jury Sworn                                           6           3
Defendant Arraigned In Presence of Jury..            7           3
Opening Remarks by the Court                         8           3
Court' s Charge to Jury                              227         3


STATE'S
WITNESSES                                 DIRECT         CROSS

JOSEPH STERNER                PAGE 41              page    51              3
                              page   42            page    52              3
                              page   43            page    53              3
                              page   44            page    54              3
                              page   45            page    55              3
                              page 46              page    56              3
                              page   47            page    57              3
                              page   48            page    58              3
                              page   49            page    59              3
                              page   50            page    60              3
                              page   62            page    61              3

I also need a CHRONOLOGICAL INDEX for Vol. 1 and Vol. 2 at one (1) page each.
I belive this will amount to a total of 28 pages at .50C per page under 50 pages
I am enclosing payment for copy's along with self-addressed stamped legal
envlope. Payment enclosed in the amount of $14.00.
Thank you for your assistance and quick response.


                                                                          Sincerely,



                                                                     .—i-«RlAN ALA!